DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
Allowable Subject Matter
The allowed claims are 132-245
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious:
“utilizes a plurality of carriers for communication, the plurality of carriers including one or more time division duplex (TDD) carriers and a plurality of downlink (DL) carriers paired with a plurality of uplink (UL) carriers, 
where utilizing includes broadcast information indicating a pairing between the plurality of DL carriers and the plurality of UL carriers, wherein one of the plurality of DL carriers is a primary DL carrier and one of the plurality of UL carriers is a primary UL carrier, and wherein at least one of the plurality of DL carriers is a non-primary DL carrier and at least one of the plurality of UL carriers is a non-primary UL carrier, wherein a first carrier of the plurality of carriers for communication has a wider bandwidth than a second carrier of the plurality of carriers for communication and signals transmitted via the first carrier of the plurality of carriers have an increased subcarrier spacing in frequency and shorter orthogonal frequency division multiplex (OFDM) symbols in time than signals transmitted via the second carrier of the plurality of carriers”
Regarding the prior art of record:
Cai et. al. (2009/0185632) discloses primary and non-primary carriers (Para 18) and UL and DL carriers (Para 19) but does not disclose TDD carriers, pairing carriers, primary and non-primary UL carriers, primary and non-primary DL carriers, or signals transmitted in a first carrier having an increased subcarrier spacing in frequency and shorter OFDM symbols in time than signals transmitted in a second carrier.
Yuk et. al. (US 2012/0093079 A1) discloses primary and non-primary carriers (Para 65) but does not disclose TDD carriers, UL and DL carriers pairing carriers, or signals transmitted in a first carrier having an increased subcarrier spacing in frequency and shorter OFDM symbols in time than signals transmitted in a second carrier
Chun et. al. (US 2012/0320860 A1) discloses primary and non-primary carriers (Para 84) but does not disclose TDD carriers, UL and DL carriers pairing carriers, or signals transmitted in a first carrier having an increased subcarrier spacing in frequency and shorter OFDM symbols in time than signals transmitted in a second carrier
Chen et. al. (US 20120039275 A1) discloses primary and non-primary carriers (Para 10) and UL and DL carriers (Para 8 30) but does not disclose TDD carriers, pairing carriers, primary and non-primary UL carriers, primary and non-primary DL carriers, or signals transmitted in a first carrier having an increased subcarrier spacing in frequency and shorter OFDM symbols in time than signals transmitted in a second carrier
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463